DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/07/2022 is acknowledged. Applicant has stated that Species II is suggested to relate to claims 1-6 & 8-15, however upon closer examination it is seen that claim 11 recites a structural configuration that relates to Species III, seen in Fig.4 and claim 15 recites a structural limitation related to Species III seen in Fig.4. Neither of the aforementioned limitations are clearly envisaged by the species of Fig.2. Thus, it appears species two relates to claims 1-6, 8-10, and 12-14.
Claims 7, 11, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, claims 1 & 8 being generic to claims 7 & 11, 15-16 respectively. Election was made without traverse in the reply filed on 11/07/2022.
Claim Interpretation
In claims 1 and 8 applicant has defined a first and second operation mode in terms of intended use, however it appears that this was not intentional. For examination purposes the limitation will be interpreted to be positively recited, thereby deigning that the prior art must perform such first and second mode operations.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit” in claims 1-6, 8-10, & 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10, & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20190210570A1) in view of Bucholski (WO2020126440A1).
As to claim 1, Schmidt discloses an apparatus comprising a sensor cleaning system (abstract) including: a pump (Fig.4 ref 140); a tank (Fig.4 ref 225) containing a fluid, the tank in fluid communication with the pump; a nozzle Fig.4 ref 210); one valve (Fig.4 ref 265) in fluid communication with the pump and nozzle; a sensor unit (Fig.4 ref 200) which collects data regarding the amount of occluded material [0055] or temperature [0060] and provides a controller (Fig.1 ref 105) the information in order to activate the pump [0052-0054 & 0060], thus the sensor unit controls operation of the pump; a first mode of operation during which the valve is placed in a first configuration and the pump transfers fluid from the tank through the sensor unit and back to the tank (see Fig.5 & [0052]); a second mode of operation during which the valve is placed in a second configuration and the pump transfers fluid from the tank through the sensor unit and to the nozzle (Fig.6 & [0053] or Fig.7 & [0054]); wherein heat is transferred from the sensor unit to the fluid as the fluid passes through the sensor unit, increasing the temperature of the fluid [0036].
Assuming arguendo that a sensor unit must be explicitly a sensor (seen by Schmidt ref 110), and under such an interpretation the fluid does not pass through the sensor unit, the following alternative rejection is provided. Provision of a cooling conduit within a sensor unit is a known alternative to being outside a sensor unit, as evidenced by Bucholski.
Bucholski discloses an art related sensor cleaning and cooling system (abstract), wherein it is known that a fluid feed can be provided within a sensor or outside a sensor [0024] and supplying within the sensor allows for heat exchange [0044] for greater cleaning effect [0050].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Schmidt to include the lines transporting fluid through the sensor in order to heat the fluid and increase a cleaning effect (Bucholski [0024, 0044, & 0050]), thereby providing at least some part of the coiled portion into the sensor unit.
As to claim 2, Modified Schmidt teaches the apparatus of claim 1, wherein a circulation heat transfer conduit is connected to and in fluid communication with the pump (Schmidt Fig.3 ref 220 which coils around sensor in conjunction with Fig.4), a portion of the circulation heat transfer conduit extending through the sensor unit (see Schmidt Fig.4 & Bucholski Figs.5-6); at least some part of the coiled portion (see Schmidt Fig.3 ref 220) extending into the sensor unit (Bucholski Figs.5-6, also [0024, 0044, 0050]) and during the first mode of operation the fluid passes through the coiled portion to transfer heat from the sensor to the fluid (Schmidt Fig.5 also Bucholski Figs.5-6).
As to claim 3, Modified Schmidt teaches the apparatus of claim 1 further comprising: a conduit connected to an in fluid communication the valve and nozzle (Schmidt Fig.4 ref 250), wherein a portion of the conduit extends through the sensor unit (see Bucholski Figs.5-6), and heat is transferred from the sensor unit to the fluid as the fluid passes through the portion of the conduit which extends through the sensor unit, increasing the temperature of the fluid.
As to claim 4, Modified Schmidt teaches the apparatus of claim 1 wherein the operation of the valve is controlled by the computer (Schmidt [0050]) which in turn receives data from the sensor regarding the occluding amount or temperature in order to control the valve (Schmidt [0055 & 0060]). Thereby, the sensor can be understood to control the valve based on its sensed outputs.
As to claims 5-6, Modified Schmidt teaches the apparatus of claim 1, wherein the limitations of claim 5 are optional when the at least one valve is only one valve. 
As to claim 8, Schmidt discloses an a sensor cleaning system (abstract) including: a pump (Fig.4 ref 140); a sensor unit (Fig.4 ref 200) which collects data regarding the amount of occluded material [0055] or temperature [0060] and provides a controller (Fig.1 ref 105) the information via wired communication (i.e. electrical communication [0029]); a tank (Fig.4 ref 225); one valve (Fig.4 ref 265); a plurality of conduits (Fig.4 refs 220, 250, & 260), one of the plurality of conduits connected to and in fluid communication with the one valve and the pump (see Fig.4 ref 220 between refs 140 and 265, and optionally including the portion from ref 265 coiled around ref 110 and to ref 225), and another of the plurality of conduits connected to and in fluid communication with the pump and tank (Fig.4 ref 220 between refs 140 and 225); a nozzle (Fig.4 ref 210) in fluid communication with the one valve; a first mode of operation during which the valve is placed in a first configuration and the pump transfers fluid from the tank through the sensor unit and back to the tank (see Fig.5 & [0052]); a second mode of operation during which the valve is placed in a second configuration and the pump transfers fluid from the tank through the sensor unit and to the nozzle and the nozzle sprays a detection component with the fluid (Fig.6 & [0053] or Fig.7 & [0054]); wherein heat is transferred from the sensor unit to the fluid as the fluid passes through the sensor unit, increasing the temperature of the fluid [0036]. 
Assuming arguendo that a sensor unit must be explicitly a sensor (seen by Schmidt ref 110), and  under such an interpretation the fluid does not pass through the sensor unit, the following alternative rejection is provided. Provision of a cooling conduit within a sensor unit is a known alternative to being outside a sensor unit, as evidenced by Bucholski.
Bucholski discloses an art related sensor cleaning and cooling system (abstract), wherein it is known that a fluid feed can be provided within a sensor or outside a sensor [0024] and supplying within the sensor allows for heat exchange [0044] for greater cleaning effect [0050].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Schmidt to include the lines transporting fluid through the sensor in order to heat the fluid and increase a cleaning effect (Bucholski [0024, 0044, & 0050]).
As to claim 9, Modified Schmidt teaches the system of claim 8, wherein a coiled portion (see Schmidt Fig.3 ref 220) is part of the heat transfer conduit and is located in the sensor unit (see Bucholski Figs.5-6 and [0024, 0044, & 0050]); wherein during the first mode of operation fluid passes through the coiled portion (see Schmidt Fig.5 and [0052] in conjunction with Bucholski Figs.5-6), and heat is transferred from the sensor unit to the fluid, increasing the temperature of the fluid (Bucholski [0044 & 0050]).
As to claim 10, Modified Schmidt teaches the system of claim 9, wherein one of the plurality of conduits connected to the valve and pump comprises the heat transfer conduit (see Schmidt Fig.4-5, including portion which coils around ref 110 and extends to ref 225). Alternatively, assuming arguendo that one of the plurality indicates a single pipe, such a feature would have been obvious in light of the teachings of Bucholski. Bucholski discloses that increased fluid temperature increases cleaning effect [0039 & 0100]. To this extent Bucholski showcases that a eating of the fluid (i.e. cooling of sensor) occurs prior to a valve which allows for fluid to be transported to a sensor or back to the tank (Bucholski Figs.5-6 ref 26 in conjunction with Fig.2) in order to attain the heated fluid for increased cleaning performance. Thus, one of ordinary skill in the art would have found it obvious to supply the valve after the conduit which cools the sensor (i.e. heats the fluid) in order to attain the heated cleaning fluid for increased cleaning performance (Bucholski [0039 & 0100]).
As to claim 12, Modified Schmidt teaches the system of claim 8, wherein the plurality of conduits comprises a heat transfer conduit extending through the sensor unit and connected and in fluid communication with the valve an nozzle (Bucholski Figs.5-6 in conjunction with Fig.2 and Schmidt Fig.4).
As to claim 13, Modified Schmidt teaches the system of claim 8, wherein Schmidt showcases that there are multiple sensors (see Figs.1-2 ref 110) but only showcases a single sensor system. However, Bucholski showcases that when multiple sensors are provided a split portion with a valve is positioned between the pump and switching valve (see Fig.2 near ref 40) in order to allow for fluid flow to the appropriate sensor. Thus, Bucholski teaches a split portion between a valve and pump having a first and second section as part of the split, with each section leading to an appropriate sensor. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Schmidt to include such a split portion in order to send fluid to the desired sensor while only utilizing a single pump. It is in the purview of one of ordinary skill in the art to utilize a known configuration for fluid routing to multiple sensors when one is not explicitly provided. The remaining limitations of claim 13 are optional limitations directed towards two valves, not required when the valve is a single valve.
As to claim 14, Modified Schmidt teaches the system of claim 13, wherein the limitations directed to two valves are optional limitations not required when the valve is one valve.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20190210570A1) in view of Bucholski (WO2020126440A1) as applied to claim 1 above, and further in view of Deane (US20200001832A1). The following alternative rejection is provided assuming arguendo that the first and second valves are not optional limitations.
As to claim 5, Modified Schmidt teaches the apparatus of claim 1, but does not teach the presence of two valves. However, such a feature would be obvious in light of Deane.
Deane discloses an art related cleaning system for vehicle components (abstract), wherein fluid flow can be directed to heat exchanging units on a sensor (Figs.15-17 refs 1542/1642/1742) or nozzles (Figs.15-17 refs 1517/1617/1717) for cleaning the sensor based on utilizing a number of valves [0122, 0126, 0131]. The fluid is first heated in which the first valve is closed [0122, 0126, 0131], prior to supplying fluid to a nozzle. When fluid is routed to the heat exchanger, it is then routed back to a reservoir (see Figs.15-17) and the valves are in communication with the pump and the tank, or the pump and nozzle.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Schmidt to utilize multiple valves (i.e. first and second valves) in place of a single diverter valve as such is a known configuration to provide thermal management and cleaning of sensors to provide the same effect as a single valve (Deane [0133]). It is in the purview of one of ordinary skill in the art to utilize one known valve configuration in place of another, especially when it is known to do so. Further, as Schmidt discloses that there may be a desire for cleaning the sensor while not cooling or vice-versa, a skilled artisan would allow for operation of the valves such that the second valve (i.e. valve supplying fluid to the coiled portion) can be closed while the first valve is open during the process when fluid is supplied to the nozzle (i.e. second operation mode), and vice-versa for the first operation mode (i.e. first valve closed while fluid is supplied to the sensor unit to heat the fluid).
As to claim 6, Modified Schmidt teaches the apparatus of claim 1, wherein the sensor unit (Schmidt Fig.4 ref 200) collects data regarding the amount of occluded material (Schmidt [0055]) or temperature (Schmidt [0060]) and provides a controller the information in order to control the valve (Schmidt [0048, 0053], see also (Deane [0122, 0126, 0131], disclosing control of valves based on sensor signal). It would be reasonably expected that such a feature would be retained in the modification. Thus, the sensor unit provides some amount of control of the valves and the operation modes.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20190210570A1) in view of Bucholski (WO2020126440A1) as applied to claim 8 above, and further in view of Deane (US20200001832A1). The following alternative rejection is provided assuming arguendo that the first and second valves are not optional limitations.
As to claim 13, Modified Schmidt teaches the system of claim 8, but does not teach the presence of two valves on the claimed split section. However, such a feature would be obvious in light of Deane.
Deane discloses an art related cleaning system for vehicle components (abstract), wherein there exists a conduit portion from a pump (Figs.15-17 1504/1604/1704) to a valve portion (Figs.15-17 refs 1506/1606/1706) housing multiple valves [0124 & 0129] and fluid flow can be directed to heat exchanging units on a sensor (Figs.15-17 refs 1542/1642/1742) or nozzles (Figs.15-17 refs 1517/1617/1717) for cleaning the sensor based on utilizing a number of valves [0122, 0126, 0131]. As there exists a single fluid conduit extending to from the pump to the valve portion (Figs.16-17) and the fluid deliver channels for the heat exchange portion and the nozzle are separate [0133], there must exist some split portion for which the valves are defined upon (i.e. a first section defined by the portion where the valve and line extend to heat exchanger and second portion defined by the portion where the valve and line extend to the nozzle). The fluid is first heated in which the first valve is closed [0122, 0126, 0131], prior to supplying fluid to a nozzle. When fluid is routed to the heat exchanger, it is then routed back to a reservoir (see Figs.15-17) and the valves are in communication with the pump and the tank, or the pump and nozzle.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Schmidt to utilize multiple valves (i.e. first and second valves) in place of a single diverter valve as such is a known configuration to provide thermal management and cleaning of sensors to provide the same effect as a single valve (Deane [0133]). It is in the purview of one of ordinary skill in the art to utilize one known valve configuration in place of another, especially when it is known to do so. Further, as Schmidt discloses that there may be a desire for cleaning the sensor while not cooling or vice-versa, a skilled artisan would allow for operation of the valves such that the second valve (i.e. valve supplying fluid to the coiled portion) can be closed while the first valve is open during the process when fluid is supplied to the nozzle (i.e. second operation mode), and vice-versa for the first operation mode (i.e. first valve closed while fluid is supplied to the sensor unit to heat the fluid).
As to claim 14, Modified Schmidt teaches the system of claim 13, wherein the sensor unit (Schmidt Fig.4 ref 200) collects data regarding the amount of occluded material (Schmidt [0055]) or temperature (Schmidt [0060]) and provides a controller the information in order to control the valve (Schmidt [0048, 0053], see also (Deane [0122, 0126, 0131], disclosing control of valves based on sensor signal). It would be reasonably expected that such a feature would be retained in the modification. Thus, the sensor unit provides some amount of control of the valves and the operation modes. Further, Deane discloses that the valves may be solenoid valves, which are known to required electrical communication [0123, 0124, & 0129] Therefore the valves would also be at least some part in electrical communication with the sensor unit via the controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711